RESOLUCIÓN
Considerado el extenso y fundamentado Informe de la Comisión Disciplinaria y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instan-cia, de 1ro de agosto de 1994, relativo a la conducta del entonces Juez de Distrito José A. Ramos Rodríguez, el Tribunal resuelve censurar enérgicamente al hoy abogado Ramos Rodríguez y ordenar que esta Resolución sea unida a su expediente personal en la Secretaría.
Por su importancia, se ordena la publicación de esta re-solución conjuntamente con dicho informe.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo